Exhibit 10.4

 

DEUTSCHE BANK TRUST

COMPANY AMERICAS

DEUTSCHE BANK SECURITIES

INC.

60 Wall Street

New York, New York 10005

 

MERRILL LYNCH CAPITAL CORPORATION

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

4 World Financial Center

New York, New York 10280

 

CIT LENDING SERVICES CORPORATION

CIT CAPITAL SECURITIES, LLC

1 CIT Drive

Livingston, New Jersey 07039

August 11, 2006

US LEC Corp.

Morrocroft III

6801 Morrison Blvd.

Charlotte, NC 28211

Attention: J. Lyle Patrick

PAETEC Corp.

PAETEC Communications, Inc.

One PAETEC Plaza

600 Willowbrook Office Park

Fairport, NY 14450

Attention: Keith M. Wilson

Re: Senior Secured Financing – Commitment Letter

Ladies and Gentlemen:

You have informed Deutsche Bank Trust Company Americas (“DBTCA”), Deutsche Bank
Securities Inc. (“DBSI” and, together with DBTCA, “DB”), Merrill Lynch Capital
Corporation (“MLCC”), Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“MLPFS” and, together with MLCC, “ML”), CIT Lending Services Corporation
(“CITLS”) and CIT Capital Securities, LLC (“CITCS” and, together with CITLS,
“CIT” and, together with DB and ML, “we”, “us” or the “ Commitment Parties”)
that:

(i) US LEC Corp., a Delaware corporation (“USA”), and PAETEC Corp., a Delaware
corporation (“Poland” and, together with USA, “you”), intend to consummate
merger transactions (such transactions being herein called the “Mergers”),
whereby:

 

  (a) WC Acquisition Holdings Corp. (the “Company” or the “Borrower”), a
Delaware corporation and a newly formed wholly-owned direct subsidiary of
Poland, has formed two wholly-owned subsidiaries, WC Acquisition Sub U Corp., a
Delaware corporation (“Merger Sub U”), and WC Acquisition Sub P Corp., a
Delaware corporation (“Merger Sub P”); and

 

  (b) Merger Sub U and Merger Sub P will, respectively, merge into USA and
Poland, with USA and Poland as the surviving entities, and the common stock of
each of USA and Poland will be converted into the right to receive common stock
of the Company,



--------------------------------------------------------------------------------

and as a result of which, the holders of common stock of USA and Poland will
together own all the outstanding common stock of the Company and the Company
will in turn own all the outstanding common stock of USA and Poland;

(ii) concurrently with the consummation of the Mergers, USA shall (x) redeem,
repurchase or otherwise discharge in full its outstanding Second Priority Senior
Secured Floating Rate Notes due 2009, (y) repay in full, and terminate all
commitments under, its existing $10.0 million senior secured revolving credit
facility dated as of October 25, 2005 (or any replacement working capital
facility in respect thereof) and (z) purchase in full (and cancel) its
outstanding Series A Mandatorily Redeemable Convertible Preferred Stock (the
foregoing redemptions and purchases are collectively referred to herein as the
“USA Refinancing”); and

(iii) concurrently with the consummation of the Mergers, Poland and its existing
wholly-owned subsidiary, PAETEC Communications, Inc. a Delaware corporation,
shall repay in full, and terminate all commitments under, (x) their existing
first-lien credit agreement dated as of June 12, 2006 (as in effect on the date
hereof, the “Existing First-Lien Poland Credit Agreement”) and (y) their
existing second-lien credit agreement dated as of June 12, 2006 (as in effect on
the date hereof, the “Existing Second-Lien Poland Credit Agreement”) (the
foregoing repayments are collectively referred to herein as the “Poland
Refinancing” and, together with the USA Refinancing, the “Refinancing”).

In connection with the foregoing, we understand that (i) the merger
consideration to be paid to the stockholders of USA and Poland pursuant to the
Mergers (other than cash in lieu of fractional shares) shall only be newly
issued shares of common stock of the Company, (ii) the amount needed to effect
the Refinancing (including related premiums) will be $801.1 million, (iii) the
fees and expenses payable in connection with the Transaction (as defined below)
will be approximately $24.1 million and (iv) after giving effect to the
Transaction, the Company, USA, Poland and their respective subsidiaries shall
have no indebtedness or preferred stock other than (x) indebtedness under the
Senior Secured Financing (as defined below) and (y) such other existing
indebtedness (if any) as may be agreed to by the Commitment Parties.

The sources of funds required to finance the Refinancing, to pay the fees and
expenses incurred in connection with the Transaction, and to provide for the
working capital needs and general corporate requirements of the Borrower and its
subsidiaries after giving effect to the Transaction, shall be provided solely
through (i) cash on hand of not less than $50.0 million and (ii) the incurrence
by the Borrower of senior secured credit facilities in the aggregate amount of
$850.0 million (the “Credit Facilities” or the “Senior Secured Financing” and,
together with the Mergers and the Refinancing, the “Transaction”); it being
understood that (x) all of the First-Lien Term Loan Facility and Second-Lien
Credit Facility shall be incurred on the closing date of the Mergers (the
“Closing Date”) to finance the Refinancing and to pay the fees and expenses
incurred in connection with the Transaction and (y) no portion of the Revolving
Credit Facility may be utilized to make payments owing to effect the Mergers or
the Refinancing

 

2



--------------------------------------------------------------------------------

or to pay any fees and expenses incurred in connection with the Transaction. A
summary of certain of the terms and conditions of (i) the First-Lien Credit
Facilities is set forth in Exhibit A attached hereto (the “First-Lien Term
Sheet”) and (ii) the Second-Lien Credit Facility is set forth in Exhibit B
attached hereto (the “Second-Lien Term Sheet” and, together with the First-Lien
Term Sheet and the Conditions Precedent set forth in Exhibit C hereto, the “Term
Sheets”), which Term Sheets are incorporated herein and made a part hereof.

Each of DBTCA, MLCC and CITLS (in such capacity, the “Initial Lenders”) is
pleased to confirm that, subject to the terms and conditions set forth herein
and in the Term Sheets, it hereby severally commits to provide 60%, 30% and 10%,
respectively, of each of the Credit Facilities. It is agreed that (i) unless DB
otherwise determines, DBTCA will act as sole Administrative Agent for both
Credit Facilities (in such capacities, the “Administrative Agent”) for a
syndicate of lenders who will participate in the Senior Secured Financing
(together with the Initial Lenders, the “Lenders”), (ii) MLPFS will act as sole
Syndication Agent for both Credit Facilities (in such capacity, the “Syndication
Agent”), (iii) CITLS will act as sole Documentation Agent for both Credit
Facilities (in such capacity, the “Documentation Agent”) and (iv) DBSI and MLPFS
will act as sole Joint Lead Arrangers and Joint Book Running Managers for both
Credit Facilities, with DBSI having “left” placement on all marketing materials
for each of the Credit Facilities (in such capacity, the “Joint Lead
Arrangers”). At DB’s option, DBTCA, DBSI, MLCC, MLPFS and/or one or more
affiliates thereof may also be designated with such other titles as may be
deemed appropriate or desirable by DB in consultation with you and ML.
Notwithstanding anything to the contrary contained above in this paragraph, in
connection with the syndication of the Senior Secured Financing, DB shall have
the right (in consultation with you and ML) to award one or more other roles or
titles to one or more other Lenders or affiliates thereof, in each case as
determined by DB in its sole discretion. DB shall also have the right, at its
discretion following consultation with you and ML, to require one or more
different agents to act for the First-Lien Credit Facilities as opposed to the
Second-Lien Credit Facility. You understand and agree that, for each
Administrative Agent with respect to the First-Lien Credit Facilities and/or
Second-Lien Credit Facility, you shall be obligated to pay to each such agent
the reasonable fees and expenses in its capacity as such as agreed with the
respective agent. You agree that, except as contemplated above in this
paragraph, no other agents, co-agents or arrangers will be appointed and no
other titles will be awarded in connection with the Credit Facilities unless you
and we shall so agree.

Each Initial Lender reserves the right, prior to or after execution of the
definitive credit documentation for the Senior Secured Financing, to syndicate
all or part of its commitment hereunder to one or more other Lenders that will
become party to such definitive credit documentation pursuant to a syndication
to be managed by DB in consultation with you and ML. You agree that, upon
delivery to the Commitment Parties and you by another Lender (which is a
reputable fund or financial institution) of a commitment letter addressed to the
Commitment Parties and you for all or a portion of the Senior Secured Financing
containing terms no less favorable to you in any material respect than the terms
hereof, each Initial Lender shall be fully relieved of its obligations
hereunder, to the extent of the commitments set forth in such commitment letter
(and with such reduction to be allocated 60% to DBTCA, 30% to MLCC and 10% to
CITLS). All aspects of the syndication of the Senior Secured Financing,
including, without limitation, timing, potential syndicate members to be
approached, titles, allocations and division of fees, shall be determined by DB
in consultation with you and ML. You agree to

 

3



--------------------------------------------------------------------------------

actively assist DB (in a commercially reasonable manner) in such syndication,
including by using your commercially reasonable efforts to ensure that DB’s
syndication efforts benefit materially from your existing lending relationships
and to provide DB and the Lenders, promptly upon request, with all information
reasonably deemed necessary by DB to complete successfully the syndication,
including, but not limited to, (a) an information package for delivery to
potential syndicate members and participants and (b) projections and all
information prepared by you or your affiliates or advisors relating to the
transactions described herein. You also agree to make available each of your
senior officers and representatives, in each case from time to time and to
attend and make presentations regarding the business and prospects of the
Company, USA, Poland and their respective subsidiaries at a meeting or meetings
of Lenders or prospective Lenders and with rating agencies at such times and
places as DB may reasonably request. The provisions of the preceding two
sentences shall remain in full force and effect until the completion of the
Successful Syndication (as defined in the General Fee Letter) of the Senior
Secured Financing.

Each of Poland and USA represents, warrants and covenants, as to itself and its
subsidiaries, that (i) no written information which has been or is hereafter
furnished by it or on its behalf in connection with the transactions
contemplated hereby and (ii) no other information given at information meetings
for or during other communications with potential syndicate members and supplied
or approved by it or on its behalf (such written information and other
information being referred to herein collectively as the “Information”) taken as
a whole contained (or, in the case of Information furnished after the date
hereof, will contain), as of the time it was (or hereafter is) furnished, any
material misstatement of fact or omitted (or will omit) as of such time to state
any material fact necessary to make the statements therein taken as a whole not
misleading, in the light of the circumstances under which they were (or
hereafter are) made; provided that, with respect to Information consisting of
statements, estimates and projections regarding the future performance of the
Company, USA, Poland and their respective subsidiaries (collectively, the
“Projections”), no representation, warranty or covenant is made other than that
the Projections have been (and, in the case of Projections furnished after the
date hereof, will be) prepared in good faith based on assumptions believed to be
reasonable at the time of preparation thereof (it being understood that the
Projections are and will be subject to contingencies and assumptions, many of
which are beyond your control, and that no assurance can be given that the
Projections will be realized). You agree to supplement the Information and the
Projections from time to time until the date of the initial borrowing under the
Senior Secured Financing, as appropriate, so that the representations and
warranties in the preceding sentence remain correct. You understand that, in
syndicating the Senior Secured Financing, the Commitment Parties will use and
rely on the Information and the Projections without independent verification
thereof.

Each Commitment Party’s commitments and agreements hereunder are subject to
(a) since December 31, 2005, there shall not have been any change, event,
violation, inaccuracy, circumstance or effect (any such item, an “Effect”) that,
individually or when taken together with all other Effects that have occurred
prior to the date of determination of the occurrence of the Material Adverse
Effect (as defined below), is or is reasonably expected (i) to be materially
adverse to the business, assets (including intangible assets), liabilities,
capitalization, condition (financial or otherwise) or results of operations of
USA and its subsidiaries, taken as a whole, or Poland and its subsidiaries,
taken as a whole; provided, however, that, in no event shall any of

 

4



--------------------------------------------------------------------------------

the following, alone or in combination, be deemed to constitute, nor shall any
of the following be taken into account in determining whether there has been or
will be, a Material Adverse Effect on USA and its subsidiaries, taken as a
whole, or Poland and its subsidiaries, taken as a whole: (A) events or
circumstances generally affecting the segments of the telecommunications
industry in which USA and USA’s subsidiaries and Poland and Poland’s
subsidiaries operate, and which do not have a materially disproportionate effect
on USA and USA’s subsidiaries or Poland and Poland’s subsidiaries, as the case
may be, (B) U.S. or global political or economic conditions, or (C) the
execution, delivery, announcement or performance of the Merger Agreement or the
Senior Secured Financing or the consummation of any transaction contemplated
thereby or hereby; or (ii) to impair in any material respect the ability of USA
or Poland to perform its obligations under the Merger Agreement or the ability
of the Company, USA or Poland to perform its material obligations under the
Senior Secured Financing or prevent or materially delay the consummation by such
party of any of the transactions contemplated thereby or hereby (each of
preceding sub-clauses (i) and (ii), a “Material Adverse Effect”), (b) the Joint
Lead Arrangers having had at least 30 days from the date of the completion of a
satisfactory confidential information memorandum with respect to the Credit
Facilities to market and syndicate, and each of you having cooperated in the
manner required hereby in the syndication of, the Credit Facilities, (c) until
the earlier of (x) 60 days following the Closing Date and (y) Successful
Syndication (as defined in the Fee Letter) of the Credit Facilities, there shall
be no offering, placement or arrangement of any debt securities or bank
financing (including refinancings and renewals of debt) by or on behalf of the
Company, USA, Poland or any of their respective subsidiaries without the prior
written consent of DB (which consent shall not be unreasonably withheld),
provided that this clause (c) shall not restrict the ability of USA to renew or
replace its existing working capital facility in an amount not to exceed $10.0
million, and (d) the other conditions set forth herein and in the Term Sheets.

To induce the Commitment Parties to issue this letter (together with the Term
Sheets, this “Commitment Letter”) and to proceed with the documentation of the
proposed Senior Secured Financing, you hereby jointly and severally agree that
all reasonable fees and reasonable out-of-pocket expenses (including the
reasonable fees and expenses of White & Case LLP as counsel to the Commitment
Parties, any separate counsel retained by the Commitment Parties with respect to
the Second-Lien Credit Facility, and any local counsel and consultants) of the
Commitment Parties and their affiliates arising in connection with this
Commitment Letter, in connection with the Transaction and other transactions
described herein (including in connection with our due diligence and syndication
efforts) and in connection with the enforcement of this Commitment Letter, the
Fee Letters (as defined below) or any other related agreements shall be for your
account (and that you shall from time to time upon request from a Commitment
Party reimburse it and its affiliates for all such fees and expenses paid or
incurred by them), whether or not the Transaction is consummated or the Senior
Secured Financing is made available or definitive credit documents are executed.
You further jointly and severally agree to indemnify and hold harmless each
Commitment Party (including in its various capacities hereunder), each other
agent or co-agent (if any) designated by DB with respect to the Senior Secured
Financing (each, an “Agent”), each Lender (including in any event DBTCA, MLCC
and CITLS) and their respective affiliates and each director, officer, employee,
representative and agent thereof (each, an “indemnified person”) from and
against any and all actions, suits, proceedings (including any investigations or
inquiries), claims, losses, damages, liabilities or expenses of any kind or
nature whatsoever which may be incurred by or asserted

 

5



--------------------------------------------------------------------------------

against or involve DB, ML, CIT, any Agent, any Lender or any other such
indemnified person as a result of or arising out of or in any way related to or
resulting from the Transaction or this Commitment Letter and, upon demand, to
pay and reimburse DB, ML, CIT, each Agent, each Lender and each other
indemnified person for any reasonable legal or other out-of-pocket expenses paid
or incurred in connection with investigating, defending or preparing to defend
any such action, suit, proceeding (including any inquiry or investigation) or
claim (whether or not DB, ML, CIT, any Agent, any Lender or any other such
indemnified person is a party to any action or proceeding out of which any such
expenses arise) and in connection with the enforcement of this Commitment
Letter, the Fee Letters or any other related agreements; provided, however, that
you shall not have to indemnify any indemnified person against any loss, claim,
damage, expense or liability to the extent same resulted from the gross
negligence or willful misconduct of the respective indemnified person (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment). None of DB, ML, CIT, any Agent or any other indemnified person shall
be responsible or liable to you or any other person or entity for (x) any
determination made by it pursuant to this Commitment Letter in the absence of
gross negligence or willful misconduct on the part of such person or entity (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment), (y) any damages arising from the use by others of information or
other materials obtained through electronic, telecommunications or other
information transmission systems (except, in the case of the indemnified person
responsible for such damages, to the extent the same result from the gross
negligence or willful misconduct of such indemnified person (as determined by a
court of competent jurisdiction in a final and non-appealable judgment)) or
(z) any indirect, special, incidental, punitive or consequential damages
(including, without limitation, any loss of profits, business or anticipated
savings) which may be alleged as a result of this Commitment Letter or the
financing contemplated hereby.

Each Commitment Party reserves the right to employ the services of its
affiliates in providing services contemplated by this Commitment Letter and to
allocate, in whole or in part, to its affiliates certain fees payable to such
Commitment Party in such manner as such Commitment Party and its affiliates may
agree in their sole discretion. You also agree that each Commitment Party may at
any time and from time to time assign all or any portion of its commitments
hereunder to one or more of its affiliates. You further acknowledge that
(i) such Commitment Party may share with any of its affiliates, and such
affiliates may share with each Commitment Party, any information related to the
Transaction, the Company, USA, Poland (and their and your respective
subsidiaries and affiliates), or any of the matters contemplated hereby,
(ii) such Commitment Party and its affiliates may be providing debt financing,
equity capital or other services (including financial advisory services) to
other companies in respect of which you may have conflicting interests regarding
the transactions described herein and otherwise and (iii) each Commitment Party
and its affiliates may now or in the future own equity securities of the
Borrower and/or its affiliates. Each Commitment Party agrees to treat, and cause
any such affiliate to treat, all non-public information provided to it by the
Company, USA, Poland and their respective subsidiaries as confidential
information in accordance with customary banking industry practices, including
compliance with applicable securities law but subject in any event to disclosure
requirements of applicable law and regulation and any applicable judicial, court
or governmental order or decree (it being understood that the information
package distributed to potential syndicate members and participants shall
contain a similar agreement on the part of such potential syndicate members and
participants).

 

6



--------------------------------------------------------------------------------

You agree that this Commitment Letter is for your confidential use only and
that, unless each Commitment Party has otherwise consented, neither its
existence nor the terms hereof will be disclosed by you to any person or entity
other than USA, Poland and each of their respective officers, directors,
employees, accountants and other advisors and your officers, directors,
employees, accountants, attorneys and other advisors, and then only on a “need
to know” basis in connection with the transactions contemplated hereby and on a
confidential basis. Notwithstanding the foregoing, following your acceptance of
the provisions hereof and your return of an executed counterpart of this
Commitment Letter, the related fee letter of even date herewith among the
parties hereto (the “General Fee Letter”) and the related agency fee letter of
even date herewith between DB and you (the “Agency Fee Letter” and, together
with the General Fee Letter, the “Fee Letters”) to us as provided below, (i) you
may make public disclosure of the existence and amount of the commitments
hereunder and of the identity of the Administrative Agent, the Syndication
Agent, the Documentation Agent and the Joint Lead Arrangers, (ii) you may file a
copy of this Commitment Letter (but not the Fee Letters) in any public record in
which it is required by law to be filed and (iii) you may make such other public
disclosures of the terms and conditions hereof and of the Fee Letters as, and to
the extent, you are required by law, upon the advice of your counsel, to make;
provided that except where prohibited by applicable law, prior to making any
disclosure of the terms and conditions of either Fee Letter, you shall provide
to the Joint Lead Arrangers at least one business day’s prior written notice of
the intended disclosure. If this Commitment Letter is not accepted by you as
provided below, please immediately return this Commitment Letter (and any copies
hereof) to the undersigned.

Notwithstanding anything herein to the contrary, any party to this Commitment
Letter (and any employee, representative or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Commitment
Letter and all materials of any kind (including opinions or other tax analyses)
that are provided to it relating to such tax treatment and tax structure, except
that (i) tax treatment and tax structure shall not include the identity of any
existing or future party (or any affiliate of such party) to this Commitment
Letter, and (ii) no party shall disclose any information relating to such tax
treatment and tax structure to the extent nondisclosure is reasonably necessary
in order to comply with applicable securities laws. For this purpose, the tax
treatment of the transactions contemplated by this Commitment Letter is the
purported or claimed U.S. Federal income tax treatment of such transactions and
the tax structure of such transactions is any fact that may be relevant to
understanding the purported or claimed U.S. Federal income tax treatment of such
transactions.

You hereby represent and acknowledge that no Commitment Party, nor any employees
or agents of, or other persons affiliated with, any Commitment Party, have
directly or indirectly made or provided any statement (oral or written) to you
or to any of your employees or agents, or other persons affiliated with or
related to you (or, so far as you are aware, to any other person), as to the
potential tax consequences of the Transaction.

The provisions of the five immediately preceding paragraphs shall survive any
termination of this Commitment Letter.

In order to comply with the USA Patriot Act, each Commitment Party must obtain,
verify and record information that sufficiently identifies each entity (or
individual) that

 

7



--------------------------------------------------------------------------------

enters into a business relationship with such Commitment Party. As a result, in
addition to your corporate name and address, each Commitment Party will obtain
your corporate tax identification number and certain other information. Each
Commitment Party may also request relevant corporate resolutions and other
identifying documents.

This Commitment Letter and the Fee Letters (and your rights and obligations
hereunder and thereunder) shall not be assignable by you to any person or entity
without the prior written consent of each Commitment Party (and any purported
assignment without such consent shall be null and void). This Commitment Letter
and the Fee Letters may not be amended or modified, or any provision hereof and
thereof waived, except by an instrument in writing signed by you and each
Commitment Party. Each of this Commitment Letter and the Fee Letters may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter or the Fee Letters by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof or thereof, as the case may be. This Commitment Letter and
the Fee Letters shall be governed by, and construed in accordance with, the laws
of the State of New York. This Commitment Letter and the Fee Letters supersede
all prior communications, written or oral, with respect to the matters herein or
therein. This Commitment Letter is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person or entity other than the parties hereto (and
indemnified persons) and may not be relied upon by any person or entity other
than you. Neither this Commitment Letter nor the Fee Letters are intended to
create a fiduciary relationship among the parties hereto or thereto.

Each of the parties hereto hereby waives any right to trial by jury with respect
to any claim, action, suit or proceeding arising out of or contemplated by this
Commitment Letter or the Fee Letters. You hereby submit to the non-exclusive
jurisdiction of the federal and New York state courts located in the county of
New York in connection with any dispute related to this Commitment Letter, the
Fee Letters or any matters contemplated hereby or thereby.

Each Commitment Party willingness, and commitments, with respect to the Credit
Facilities as set forth above will terminate on the first to occur of
(x) August 15, 2006, unless on or prior to such date a definitive agreement and
plan of merger with respect to the Mergers (the “Merger Agreement”) has been
entered into by and among USA, Poland and the Company, (y) April 30, 2007,
unless on or prior to such date the Transaction has been consummated and
definitive credit agreements evidencing the Senior Secured Financing, in form
and substance satisfactory to each Commitment Party, shall have been entered
into and the initial borrowings shall have occurred thereunder, or (z) any time
after the execution of the Merger Agreement and prior to the consummation of the
Transaction, the date of the termination of the Merger Agreement (other than
with respect to ongoing indemnities, confidentiality provisions and similar
provisions). Subject to the provisions of the fourth preceding paragraph, you
shall have the right to terminate this Commitment Letter at any time upon
written notice to each Commitment Party.

*  *  *

 

8



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign and return to DB the
enclosed copy of this Commitment Letter, together with a copy of the enclosed
Fee Letters, no later than 5:00 p.m., New York time, on August 15 , 2006. Unless
this Commitment Letter and the Fee Letters are signed and returned by the time
and date provided in the immediately preceding sentence, this Commitment Letter
shall terminate at such time and date.

 

Very truly yours,

DEUTSCHE BANK TRUST COMPANY AMERICAS

By:

 

/s/ David Mayhew

Name:

 

David Mayhew

Title:

 

Managing Director

By:

 

/s/ Robert Wheeler

Name:

 

Robert Wheeler

Title:

 

Director

DEUTSCHE BANK SECURITIES INC.

By:

 

/s/ Don Birchenough

Name:

 

Don Birchenough

Title:

 

Managing Director

By:

 

/s/ Matthew Maley

Name:

 

Matthew Maley

Title:

 

Director

MERRILL LYNCH CAPITAL CORPORATION

By:

 

/s/ Gregory Margolies

Name:

 

Gregory Margolies

Title:

 

Managing Director

MERRILL LYNCH, PIERCE, FENNER & SMITH

By:

 

/s/ Gregory Margolies

Name:

 

Gregory Margolies

Title:

 

Managing Director

CIT LENDING SERVICES CORPORATION

By:

 

/s/ Joseph Junda

Name:

 

Joseph Junda

Title:

 

Vice President

CIT CAPITAL SECURITIES, LLC.

By:

 

/s/ Thomas Westdyk

Name:

 

Thomas Westdyk

Title:

 

Vice President



--------------------------------------------------------------------------------

Agreed to and Accepted this

11 day of August, 2006:

 

US LEC CORP.

By:

 

/s/ J. Lyle Patrick

Name:

 

J. Lyle Patrick

Title:

 

Executive Vice President and Chief Financial Officer

PAETEC CORP.

By:

 

/s/ Keith M. Wilson

Name:

 

Keith M. Wilson

Title:

 

Executive Vice President and Chief Financial Officer

PAETEC COMMUNICATIONS, INC.

By:

 

/s/ Keith M. Wilson

Name:

 

Keith M. Wilson

Title:

 

Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

SUMMARY OF CERTAIN TERMS

OF FIRST-LIEN CREDIT FACILITIES

Unless otherwise defined herein, capitalized terms used herein and defined in
the letter agreement to which this Exhibit A is attached (the “Commitment
Letter”) are used herein as therein defined.

I. Description of First-Lien Credit Facilities

 

Borrower:   

WC Acquisition Holdings Corp. (the “Borrower”).

Total Committed

First-Lien

Credit Facilities:

  

$675.0 million as of the Closing Date (as defined below).

Credit Facilities:   

1.      Term loan facility in an aggregate principal amount of $625.0 million
(the “First-Lien Term Loan Facility”).

  

2.      Revolving credit facility in an aggregate principal amount of $50.0
million (the “Revolving Credit Facility” and, together with the First-Lien Term
Loan Facility, the “First-Lien Credit Facilities”).

  

3.      Uncommitted Incremental First-Lien Term Loan Facilities (as defined
below) in an aggregate amount of up to $100.0 million.

A. First-Lien Term Loan Facility

 

Use of Proceeds:    The loans made pursuant to the First-Lien Term Loan Facility
(the “Initial First-Lien Term Loans”) may only be incurred on the date on which
the Transaction is consummated (the “Closing Date”) and the proceeds thereof
shall be utilized solely to finance, in part, the Refinancing and to pay the
fees and expenses incurred in connection with the Transaction. Maturity:    The
final maturity date of the First-Lien Term Loan Facility shall be 6 years from
the Closing Date (the “First-Lien Term Loan Maturity Date”). Amortizations:   

(i)     During each of the first 5 3/4 years following the Closing Date, annual
amortization (payable in equal quarterly installments) of the Initial First-Lien
Term Loans shall be required in an amount equal to 1.0% of the initial aggregate
principal amount of the Initial First-Lien Term Loans.

  

(ii)    The remaining aggregate principal amount of Initial First-Lien Term
Loans shall be repaid on the First-Lien Term Loan Maturity Date.



--------------------------------------------------------------------------------

EXHIBIT A

Page 2

 

Availability:    Initial First-Lien Term Loans may only be incurred on the
Closing Date. No amount of Initial First-Lien Term Loans once repaid may be
reborrowed.

B.     Revolving Credit Facility

Use of Proceeds:    The proceeds of loans under the Revolving Credit Facility
(the “Revolving Loans”) shall be utilized for working capital, capital
expenditures and general corporate purposes, provided that no portion of the
Revolving Credit Facility may be utilized to pay amounts owing to finance the
Refinancing or to pay any fees and expenses incurred in connection with the
Transaction. Maturity:    The final maturity date of the Revolving Credit
Facility shall be 5 years from the Closing Date (the “Revolving Loan Maturity
Date”). Availability:    Revolving Loans may be borrowed, repaid and reborrowed
on and after the Closing Date and prior to the Revolving Loan Maturity Date in
accordance with the terms of the definitive credit documentation governing the
Credit Facilities. Letters of Credit:    A portion of the Revolving Credit
Facility in an amount to be mutually agreed upon will be available for the
issuance by one or more Lenders (to be determined) or their respective
affiliates of stand-by and trade letters of credit (“Letters of Credit”) to
support obligations of the Borrower and its subsidiaries satisfactory to the
Administrative Agent and the Required Lenders (as defined below). Maturities for
Letters of Credit will not exceed twelve months in the case of standby Letters
of Credit or 180 days in the case of trade Letters of Credit, renewable annually
thereafter in the case of standby Letters or Credit and, in any event, shall not
extend beyond the tenth business day prior to the Revolving Loan Maturity Date.
Swingline Loans:    A portion of the Revolving Credit Facility in an amount to
be mutually agreed upon shall be available prior to the Revolving Loan Maturity
Date for swingline loans (the “Swingline Loans”) to be made by DBTCA on same-day
notice. Any Swingline Loans will reduce availability under the Revolving Credit
Facility on a dollar-for-dollar basis. Each Lender under the Revolving Credit
Facility shall acquire an irrevocable and unconditional pro rata participation
in each Swingline Loan.



--------------------------------------------------------------------------------

EXHIBIT A

Page 3

 

C.     Uncommitted First-Lien Incremental Term Loan Facilities

   The Borrower may from time to time after the later to occur of (x) the
Closing Date and (y) the Successful Syndication of the Senior Secured Financing
solicit DBTCA, MLCC and other existing or prospective Lenders reasonably
acceptable to the Administrative Agent to provide incremental commitments
consisting of one or more increases to the First-Lien Term Loan Facility (such
increase(s) to the First-Lien Term Loan Facility, the “Incremental First-Lien
Term Loan Facilities”) in minimum amounts of at least $25.0 million, up to a
maximum aggregate principal amount of $100.0 million, so long as (i) no default
or event of default then exists under the First-Lien Credit Facilities or would
result therefrom, (ii) any loans incurred pursuant to any Incremental First-Lien
Term Loan Facility (the “Incremental First-Lien Term Loans” and, together with
the Initial First-Lien Term Loans, the “First-Lien Term Loans” and, together
with the Revolving Loans and Swingline Loans, the “Loans”) are incurred on the
date of the effectiveness of the commitments thereunder, (iii) the proceeds of
all Incremental First-Lien Term Loans are used for general corporate and working
capital purposes of the Borrower and its subsidiaries and (iv) the Borrower and
its subsidiaries are in pro forma compliance with each of the financial
covenants under the First-Lien Credit Facilities (determined after giving effect
to the full utilization of the commitments provided under such Incremental
First-Lien Term Loan Facility). Each Incremental First-Lien Term Loan Facility
shall be subject to the same terms, conditions and covenants as are applicable
to the First-Lien Term Loan Facility (including, without limitation, tenor,
interest rate, amortization and voluntary and mandatory prepayment provisions),
except that the “effective margin” applicable to Incremental First-Lien Term
Loans (which, for such purposes only, shall be deemed to include all upfront or
similar fees or original issue discount (amortized over the life of such
Incremental First-Lien Term Loans) payable to all Lenders providing such
Incremental First-Lien Term Loans, but exclusive of any arrangement, structuring
or other fees payable in connection therewith that are not shared with all
Lenders providing such Incremental First-Lien Term Loans), determined as of the
initial funding date for such Incremental First-Lien Term Loans, may not exceed
the “effective margin” then applicable to the Initial First-Lien Term Loans or
any other Incremental First-Lien Term Loans (determined on the same basis as
provided in the preceding parenthetical), unless the “effective margin” of all
then existing First-Lien Term Loans is increased in the amount of such excess.
Any upfront fees and arrangement fees for any Incremental First-Lien Term Loan
Facility will be negotiated with the Administrative Agent at the time of any
request to provide commitments pursuant to such Incremental First-Lien Term Loan
Facility.



--------------------------------------------------------------------------------

EXHIBIT A

Page 4

 

   Existing Lenders may, but shall not be obligated without their prior written
consent to, provide a commitment and/or make any loans pursuant to any
Incremental First-Lien Term Loan Facility, and nothing contained in this Term
Sheet or the Commitment Letter constitutes, or shall be deemed to constitute, a
commitment with respect to any Incremental First-Lien Term Loan Facility.

II.     Terms Applicable to All First-Lien Credit Facilities

Administrative Agent:    DBTCA. Joint Lead Arrangers:    DBSI and MLPFS.
Syndication Agent:    MLPFS. Documentation Agent:    CITLS. Lenders:    DBTCA,
MLCC, CITLS and/or a syndicate of lenders formed by DB in consultation with the
Borrower (the “Lenders”). Guaranties:    Each direct and indirect subsidiary of
the Borrower (each, a “Guarantor” and, collectively, the “Guarantors”) shall be
required to provide an unconditional guaranty of all amounts owing under the
First-Lien Credit Facilities (the “Guaranties”). Such Guaranties shall be in
form and substance satisfactory to the Commitment Parties and shall, to the
extent requested by the Commitment Parties, also guarantee the obligations of
the Borrower and its subsidiaries under interest rate swaps/foreign currency
swaps or similar agreements with a Lender or its affiliates (the “Secured
Hedging Agreements”). All Guaranties shall be guarantees of payment and not of
collection. Notwithstanding anything to the contrary contained above, no
non-U.S. subsidiary of the Borrower which is a “controlled foreign corporation”
(within the meaning of Section 957 of the Internal Revenue Code) (each, a “CFC”)
shall be required to provide a Guaranty (or constitute a Guarantor) if the
furnishing of such Guaranty gives rise to adverse tax consequences to the
Borrower or any of its subsidiaries. Security:    All amounts owing under the
First-Lien Credit Facilities and (if applicable) the Secured Hedging Agreements
(and all obligations under the Guaranties) will be secured by (x) a first
priority perfected security interest in all stock, other equity interests and
promissory notes owned by the Borrower and the Guarantors, provided that not
more than 65% of the total outstanding voting stock of any CFC shall be required
to be pledged



--------------------------------------------------------------------------------

EXHIBIT A

Page 5

 

   if the pledging thereof would give rise to adverse tax consequences to the
Borrower or any of its subsidiaries, and (y) a first priority perfected security
interest in all other tangible and intangible assets (including, without
limitation, receivables, cash, bank and securities deposit accounts, contract
rights, securities, patents, trademarks, other intellectual property, inventory,
equipment, real estate and leasehold interests) owned by the Borrower and the
Guarantors (all of the foregoing, the “Collateral”), subject (in each case) to
exceptions satisfactory to the Commitment Parties.    All documentation
(collectively referred to herein as the “Security Agreements”) evidencing the
security required pursuant to the immediately preceding paragraph (including any
required collateral assignments of licenses or other contract rights) shall be
in form and substance satisfactory to the Commitment Parties, and shall
effectively create first priority security interests in the property purported
to be covered thereby, with such exceptions as are acceptable to the Commitment
Parties in their reasonable discretion. Intercreditor Matters:    The priority
of the security interests in the Collateral and related creditors’ rights will
be set forth in an intercreditor agreement (the “Intercreditor Agreement”)
acceptable to the Commitment Parties, the Lenders under the First-Lien Credit
Facilities and the lenders under the Second-Lien Credit Facility. The
Intercreditor Agreement will provide (in each case, except to the extent the
Administrative Agent otherwise determines), inter alia, for (i) subordination of
security interests of the lenders under the Second-Lien Credit Facility to the
security interests of the Lenders under the First-Lien Credit Facilities, (ii)
“turnover” provisions with respect to Collateral proceeds, (iii) limitations on
the voting rights of lenders under the Second-Lien Credit Facility with respect
to the release of Collateral and the enforcement of remedies with respect to the
Collateral and (iv) a waiver of the right of lenders under the Second-Lien
Credit Facility to challenge any “debtor-in-possession financing” or other
credit approved by the Lenders under the First-Lien Credit Facilities. Optional
Commitment Reductions:    The unutilized portion of the total commitments under
the Revolving Credit Facility may, upon three business days’ notice, be reduced
or terminated by the Borrower without penalty in minimum amounts to be agreed.
Voluntary Prepayments:    Voluntary prepayments may be made at any time on three
business days’ notice in the case of Loans bearing interest at LIBOR (as defined
below), or one business day’s notice in the case of Loans bearing interest at
the Base Rate (as defined below) (or same day notice, in the case of Swingline



--------------------------------------------------------------------------------

EXHIBIT A

Page 6

 

   Loans), without premium or penalty, in minimum principal amounts to be
agreed; provided that voluntary prepayments of LIBOR Loans made on a date other
than the last day of an interest period applicable thereto shall be subject to
customary breakage costs. Voluntary prepayments of First-Lien Term Loans shall
apply to reduce future scheduled amortization payments of First-Lien Term Loans
on a pro rata basis (based upon the then remaining amount of such scheduled
amortization payments). Mandatory Repayments:    Mandatory repayments of
First-Lien Term Loans shall be required from (a) 100% of the proceeds (net of
taxes and costs and expenses in connection with the sale) from asset sales by
the Borrower and its subsidiaries (subject to certain ordinary course and
reinvestment exceptions to be mutually agreed upon), (b) 100% of the net
proceeds from issuances of debt (with appropriate exceptions to be mutually
agreed upon) by the Borrower and its subsidiaries, (c) 75% (reducing to lesser
percentages to be mutually agreed upon based on meeting total leverage tests to
be mutually agreed upon and so long as no default or event of default under the
First-Lien Credit Facilities is in existence) of annual excess cash flow (to be
defined to the satisfaction of the Commitment Parties) of the Borrower and its
subsidiaries and (d) 100% of the net proceeds from insurance recovery and
condemnation events of the Borrower and its subsidiaries (subject to certain
reinvestment rights to be mutually agreed upon).    All mandatory repayments of
First-Lien Term Loans made pursuant to clauses (a)-(d) above shall apply to
reduce future scheduled amortization payments of the First-Lien Term Loans on a
pro rata basis (based upon the then remaining amount of such scheduled
amortization payments). To the extent the amount of any mandatory repayment
which would otherwise be required as provided pursuant to clause (a), (b) or (d)
of the preceding paragraph exceeds the aggregate principal amount of First-Lien
Term Loans then outstanding, such excess shall apply to permanently reduce the
commitments under the Revolving Credit Facility. In addition, (i) if at any time
the outstandings pursuant to the Revolving Credit Facility (including Letter of
Credit outstandings and Swingline Loans) exceed the aggregate commitments with
respect thereto, prepayments of Revolving Loans and/or Swingline Loans (and/or
the cash collateralization of Letters of Credit) shall be required in an amount
equal to such excess and (ii) upon the occurrence of a change of control (to be
defined on a basis satisfactory to the Commitment Parties), all commitments
under the First-Lien Credit Facilities shall terminate and all outstanding Loans
shall become due and payable. Interest Rates:    At the Borrower’s option, Loans
may be maintained from time to time as (x) Base Rate Loans, which shall bear
interest at the Base Rate in effect from time to time plus the Applicable Margin
(as defined below) or



--------------------------------------------------------------------------------

EXHIBIT A

Page 7

 

  (y) LIBOR Loans, which shall bear interest at LIBOR for the respective
interest period plus the Applicable Margin, provided, that (I) all Swingline
Loans shall bear interest only based upon the Base Rate and (II) until the
earlier to occur of (i) the 30th day following the Closing Date or (ii) the date
upon which DB shall determine in its sole discretion that the primary
syndication of the First Lien Credit Facilities has been completed, LIBOR Loans
in respect of the First-Lien Term Loans shall be restricted to a single one
month interest period at all times, with such interest period to begin not
sooner than 3 business days (nor later than 5 business days) after the Closing
Date.   “Applicable Margin” shall mean (i) in the case of Loans of any tranche
(other than Incremental First-Lien Term Loans), a percentage per annum equal to
(I) in the case of Initial First-Lien Term Loans and Revolving Loans
(A) maintained as Base Rate Loans, 2.75%, and (B) maintained as LIBOR Loans,
3.75%, and (II) in the case of Swingline Loans, 2.75%, and (ii) in the case of
Incremental First-Lien Term Loans, such rate per annum as may be agreed to by
and among the Borrower and the Lender(s) providing such Incremental Term Loans;
provided that if the “effective margin” (determined as provided in the section
hereof entitled “Uncommitted Incremental First-Lien Credit Facilities”)
applicable to any Incremental First-Lien Term Loans would exceed the “effective
margin” applicable to loans under the First-Lien Term Loan Facility and any
other Incremental First-Lien Term Loan Facility in the absence of this proviso,
the Applicable Margin for the First-Lien Term Loan Facility and any other such
Incremental First-Lien Term Loan Facility shall be automatically increased such
that the “effective margin” applicable to loans under the First-Lien Term Loan
Facility or such other Incremental First-Lien Term Loan Facility, as the case
may be, is equal to the “effective margin” for such Incremental First-Lien Term
Loan Facility. So long as no default or event of default exists under the
First-Lien Credit Facilities, the Applicable Margin for Revolving Loans and
Swingline Loans shall be subject to quarterly adjustments to be determined (but,
in any event, not commencing until the delivery of the Borrower’s financial
statements in respect of its fiscal quarter ending at least six months after the
Closing Date) based on meeting certain total leverage ratios to be agreed upon.
  “Base Rate” shall mean the higher of (x) the rate that the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, and (y) 1/2 of 1% in excess of the overnight federal funds rate.  
“LIBOR” shall mean (a) with respect to each interest period for a LIBOR Loan,
(i) the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such interest period commencing on the first day
of such interest period appearing on Page 3750 of the Telerate screen (or any
successor page) as of 11:00 A.M., London time, on



--------------------------------------------------------------------------------

EXHIBIT A

Page 8

 

   the applicable interest determination date, provided that, to the extent that
an interest rate is not ascertainable pursuant to the foregoing provisions of
this clause (a), the rate above instead shall be the offered quotation to
first-class banks in the New York interbank Eurodollar market by the
Administrative Agent for Dollar deposits of amounts in immediately available
funds comparable to the outstanding principal amount of the LIBOR Loan of the
Administrative Agent (in its capacity as a Lender (or, if the Administrative
Agent is not a Lender with respect thereto, taking the average principal amount
of the LIBOR Loan then being made by the various Lenders pursuant thereto)) with
maturities comparable to the interest period applicable to such LIBOR Loan
commencing two Business Days thereafter as of 10:00 A.M. (New York time) on the
applicable interest determination date, in either case divided (and rounded
upward to the nearest 1/16 of 1%) by (b) a percentage equal to 100% minus the
then stated maximum rate of all reserve requirements (including, without
limitation, any marginal, emergency, supplemental, special or other reserves
required by applicable law) applicable to any member bank of the Federal Reserve
System in respect of Eurocurrency funding or liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D).   
Interest periods of 1, 2, 3 and 6 months or, in the case of Revolving Loans, to
the extent agreed to by all Lenders with commitments and/or Loans under the
Revolving Credit Facility, 9 or 12 months, shall be available in the case of
LIBOR Loans.    The First-Lien Credit Facilities shall include customary
protective provisions for such matters as defaulting banks, capital adequacy,
increased costs, reserves, funding losses, illegality and withholding taxes. The
Borrower shall have the right to replace any Lender (at par plus accrued
interest and other amounts due to such Lender) that (i) charges a material
amount in excess of that being charged by the other Lenders with respect to
contingencies described in the immediately preceding sentence or (ii) refuses to
consent to certain amendments or waivers of the First-Lien Credit Facilities
which expressly require the consent of such Lender and which have been approved
by the Required Lenders.    Interest in respect of Base Rate Loans shall be
payable quarterly in arrears on the last business day of each calendar quarter.
Interest in respect of LIBOR Loans shall be payable in arrears at the end of the
applicable interest period and every three months in the case of interest
periods in excess of three months. Interest will also be payable at the time of
repayment of any Loans and at maturity. All interest on Base Rate Loans, LIBOR
Loans and commitment fees and any other fees shall be based on a 360-day year
and actual days elapsed (except for interest on Base Rate Loans calculated by
reference to the prime lending rate, which shall be based on a year of 365 or
366 days, as applicable).



--------------------------------------------------------------------------------

EXHIBIT A

Page 9

 

Default Interest:    Overdue principal, interest and other amounts shall bear
interest at a rate per annum equal to the greater of (i) the rate which is 2% in
excess of the rate otherwise applicable to Base Rate Loans of the respective
tranche under the First-Lien Credit Facilities from time to time and (ii) the
rate which is 2% in excess of the rate then borne by such borrowings. Such
interest shall be payable on demand. Commitment Fee:    A commitment fee, at a
per annum rate of 0.50%, on the daily undrawn portion of the commitments of each
Lender under the Revolving Credit Facility (for such purpose, with outstanding
Swingline Loans not being treated as utilization of the Revolving Credit
Facility), will commence accruing on the Closing Date and will be payable
quarterly in arrears. Letter of Credit Fees:    A letter of credit fee equal to
the Applicable Margin for Revolving Loans maintained as LIBOR Loans on the
outstanding stated amount of Letters of Credit (the “Letter of Credit Fee”) to
be shared proportionately by the Lenders under the Revolving Credit Facility in
accordance with their participation in the respective Letter of Credit, and a
facing fee of 1/4 of 1% per annum (but in no event less than $500 per annum for
each Letter of Credit) (the “Facing Fee”) to be paid to the issuer of each
Letter of Credit for its own account, in each case calculated on the aggregate
stated amount of all Letters of Credit for the stated duration thereof. Letter
of Credit Fees and Facing Fees shall be payable quarterly in arrears. In
addition, the issuer of a Letter of Credit will be paid its customary
administrative charges in connection with Letters of Credit issued by it.
Agent/Lender Fees:    The Administrative Agent, the Joint Lead Arrangers and the
Lenders shall receive such fees as have been separately agreed upon. Assignments
and Participations:    Neither the Borrower nor any Guarantor may assign its
rights or obligations under the First-Lien Credit Facilities or its Guaranty, as
applicable. Any Lender may assign, and may sell participations in, its rights
and obligations under the First-Lien Credit Facilities, subject (x) in the case
of participations, to customary restrictions on the voting rights of the
participants and (y) in the case of assignments, to such limitations as may be
established by the Administrative Agent (including (i) a minimum assignment
amount of $1.0 million (or, if less, the entire amount of such assignor’s
commitments and outstanding Loans at such time), (ii) an assignment fee in the
amount of $3,500 to be paid by the respective assignor or assignee to the
Administrative Agent and (iii) except in the case of an assignment to any Lender
or its affiliates, the receipt of the consent of the Administrative Agent and,
so long as no default or event of default exists under the First-Lien Credit
Facilities and the Successful Syndication (as defined in the General Fee Letter)
of the First-Lien Credit



--------------------------------------------------------------------------------

EXHIBIT A

Page 10

 

   Facilities has occurred, the consent of the Borrower (such consent of the
Administrative Agent and the Borrower, in any such case, not to be unreasonably
withheld or delayed)). The First-Lien Credit Facilities shall provide for a
mechanism which will allow for each assignee to become a direct signatory to the
First-Lien Credit Facilities and will relieve the assigning Lender of its
obligations with respect to the assigned portion of its commitment. Waivers and
Amendments:    Amendments and waivers of the provisions of the loan
documentation will require the approval of Lenders holding commitments and/or
outstandings (as appropriate) representing more than 50% of the aggregate
commitments and outstandings under the First-Lien Credit Facilities (the
“Required Lenders”), except that (a) the consent of each Lender affected thereby
will be required with respect to (i) increases in commitment amounts, (ii)
reductions of principal, interest or fees and (iii) extensions of final
scheduled maturities or times for payment of interest or fees, (b) the consent
of all of the Lenders shall be required with respect to any change to the terms
of the Intercreditor Agreement which has the effect of modifying the lien
priority of any such Lender as against that of the lenders under the Second-Lien
Credit Facility and with respect to any release of all or substantially all of
(x) the Collateral or (y) the value of the Guaranties, (c) the consent of the
Lenders holding a majority of the commitments under the Revolving Credit
Facility shall be required to amend, modify or waive any condition precedent to
the making of Revolving Loans and Swingline Loans or the issuance of Letters of
Credit and (d) the consent of the Lenders holding a majority of the then
outstanding First-Lien Term Loans shall be required to waive or defer a
scheduled amortization of the First-Lien Term Loans; provided that if any of the
matters described in clause (a) or (b) is agreed to by the Required Lenders and
so long as no default or event of default then exists under the First-Lien
Credit Facilities, the Borrower shall have the right to either (x) substitute
any non-consenting Lender by having such Lender’s Loans and commitments
assigned, at par (plus all accrued interest and other amounts due to such
Lender), to one or more other institutions reasonably satisfactory to the
Administrative Agent, subject to the assignment provisions or (y) with the
consent of the Required Lenders, terminate the commitment of any non-consenting
Lender, subject to repayment in full of all obligations of the Borrower owed to
such Lender relating to the Loans and participations held by such Lender.
Documentation; Governing Law:    The Lenders’ commitments for the First-Lien
Credit Facilities will be subject to the negotiation, execution and delivery of
definitive financing agreements (and related security documentation,
intercreditor agreement, guaranties, etc.) consistent with the terms of this
Term Sheet, in each case prepared by White & Case LLP as counsel to the
Administrative Agent,



--------------------------------------------------------------------------------

EXHIBIT A

Page 11

 

   and satisfactory to the Administrative Agent and the Lenders (including,
without limitation, as to the terms, conditions, representations, covenants and
events of default contained therein). All documentation shall be governed by the
internal laws of the State of New York (except security documentation that the
Administrative Agent determines should be governed by local law). Conditions
Precedent:    As provided in Exhibit C to the Commitment Letter. .    In
addition, it shall be a condition precedent to all extensions of credit that:   

(i)     all representations and warranties shall be true and correct in all
material respects on the Closing Date (and on any subsequent date upon which an
extension of credit is made pursuant to the Revolving Credit Facility), before
and after giving effect to all extensions of credit on such date; and

  

(ii)    no event of default under the First-Lien Credit Facilities or event
which with the giving of notice or lapse of time or both would be an event of
default under the First-Lien Credit Facilities, shall have occurred and be
continuing or would result from the extensions of credit on such date.

Representations and Warranties:    Those representations and warranties which
are usual and customary for these types of facilities and such additional
representations and warranties as the Commitment Parties shall deem appropriate
in the context of the proposed Transaction. Covenants:    Those covenants usual
and customary for these types of facilities and such additional covenants as the
Commitment Parties shall deem appropriate in the context of the proposed
Transaction (with customary exceptions and baskets to be agreed upon). Although
the covenants have not yet been specifically determined, it is anticipated that
the covenants shall in any event include, but not be limited to:   

(i)       Limitations on other indebtedness (including contingent liabilities
and seller notes).

  

(ii)      Limitations on mergers and acquisitions and dispositions of assets.

  

(iii)     Limitations on sale-leaseback transactions.

  

(iv)     Limitations on dividends and other restricted payments.

  

(v)      Limitations on voluntary prepayments of other indebtedness (including
the Second-Lien Credit Facility) and amendments



--------------------------------------------------------------------------------

EXHIBIT A

Page 12

 

  

thereto, and amendments to organizational documents and other material
agreements.

  

(vi)     Limitations on transactions with affiliates, formation of subsidiaries
and issuance of equity interests.

  

(vii)    Limitations on (x) investments (including joint ventures and
partnerships) and (y) holding cash and cash equivalents in excess of an amount
to be agreed at any time Revolving Loans and Swingline Loans are outstanding.

  

(viii)  Maintenance of existence and properties; corporate separateness.

  

(ix)     Limitations on liens.

  

(x)      The following financial covenants, which shall be the sole financial
maintenance covenants:

  

(a)    Maximum Total Debt to Adjusted Consolidated EBITDA Ratio, with quarterly
adjustments after the Closing Date to be determined; and

  

(b)    Minimum Fixed Charge Coverage Ratio. 1

  

(xi)     Adequate insurance coverage.

  

(xii)    ERISA covenants.

  

(xiii)  Financial reporting, notice of environmental, ERISA-related matters and
material litigation and visitation and inspection rights.

  

(xiv)   Compliance with laws, including environmental and ERISA.

  

(xv)    Payment of taxes and other liabilities.

  

(xvi)   Limitation on changes in nature of business.

  

(xvii) The obtaining of interest rate protection in amounts and for periods to
be determined.

  

(xviii)Use of proceeds.

Events of Default:    Those events of default usual and customary for these
types of facilities and such additional events of default as the Commitment
Parties shall deem appropriate in the context of the proposed Transaction,
including,

 

--------------------------------------------------------------------------------

1 Definition of Fixed Charges to include consolidated cash interest expenses,
cash tax payments, required principal repayments and capital expenditures.



--------------------------------------------------------------------------------

EXHIBIT A

Page 13

 

   without limitation, a change of control (to be defined to the satisfaction of
the Commitment Parties) of the Borrower. Indemnification:    The documentation
for the First-Lien Credit Facilities will contain customary indemnities for the
Administrative Agent, the Joint Lead Arrangers, the Lenders and their respective
employees, agents and affiliates (other than as a result of such person’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable decision).



--------------------------------------------------------------------------------

EXHIBIT B

SUMMARY OF CERTAIN TERMS

OF SECOND-LIEN CREDIT FACILITY

Unless otherwise defined herein, capitalized terms used herein and defined in
the letter to which this Exhibit B is attached (the “Commitment Letter”) are
used herein as therein defined.

 

Credit Facility:    Second-lien term loan facility in an aggregate principal
amount of $175.0 million (the “Second-Lien Credit Facility”). Borrower:    WC
Acquisition Holdings Corp. (the “Borrower”). Administrative Agent:    DBTCA.
Joint Lead Arrangers:    DBSI and MLPFS. Syndication Agent:    MLPFS.
Documentation Agent:    CITLS. Lenders:    DBTCA, MLCC, CITLS and/or a syndicate
of lenders formed by DB in consultation with the Borrower (the “Lenders”). Use
of Proceeds/ Availability:    The loans made pursuant to the Second-Lien Credit
Facility (the “Second-Lien Term Loans”) may only be incurred on the date on
which the Transaction is consummated (the “Closing Date”) and the proceeds
thereof shall be utilized solely to finance, in part, the Refinancing and to pay
the fees and expenses incurred in connection with the Transaction. Maturity:   
The final maturity date of the Second-Lien Credit Facility shall be 7 years from
the Closing Date (the “Second-Lien Term Loan Maturity Date”). Scheduled
Amortization:    None. The aggregate principal amount of Second-Lien Term Loans
shall be due and payable in full on the Second-Lien Term Loan Maturity Date.
Ranking:    The Second-Lien Term Loans will be pari passu in right of payment
with the First-Lien Credit Facilities. Guaranties:    Each direct and indirect
subsidiary of the Borrower (each, a “Guarantor” and, collectively, the
“Guarantors”) shall be required to provide an unconditional guaranty of all
amounts owing under the Second-Lien



--------------------------------------------------------------------------------

EXHIBIT B

Page 2

 

   Credit Facility (the “Guaranties”). Such Guaranties shall be in form and
substance satisfactory to the Commitment Parties. All Guaranties shall be
guarantees of payment and not of collection. Notwithstanding anything to the
contrary contained above, no non-U.S. subsidiary of the Borrower which is a
“controlled foreign corporation” (within the meaning of Section 957 of the
Internal Revenue Code) (each, a “CFC”) shall be required to provide a Guaranty
(or constitute a Guarantor) if the furnishing of such Guaranty gives rise to
adverse tax consequences to the Borrower or any of its subsidiaries. Security:
   The Borrower and each Guarantor shall grant valid and perfected
second-priority liens and security interests in the Collateral (as defined in
the First-Lien Term Sheet). All documentation evidencing the security required
pursuant to the immediately preceding sentence shall be in form and substance
satisfactory to the Commitment Parties. Intercreditor Matters:    The priority
of the security interests in the Collateral and related creditors’ rights will
be set forth in an intercreditor agreement (the “Intercreditor Agreement”)
acceptable to the Commitment Parties, the lenders under the First-Lien Credit
Facilities and the Lenders under the Second-Lien Credit Facility. The
Intercreditor Agreement will provide (in each case, except to the extent the
Administrative Agent otherwise determines), inter alia, for (i) subordination of
security interests of the Lenders under the Second-Lien Credit Facility to the
security interests of the lenders under the First-Lien Credit Facilities, (ii)
“turnover” provisions with respect to Collateral proceeds, (iii) limitations on
the voting rights of Lenders under the Second-Lien Credit Facility with respect
to the release of Collateral and the enforcement of remedies with respect to the
Collateral and (iv) a waiver of the right of Lenders under the Second-Lien
Credit Facility to challenge any “debtor-in-possession financing” or other
credit approved by the lenders under the First-Lien Credit Facilities. Optional
Prepayment:    After the termination of all commitments, and the repayment in
full in cash of all obligations, under the First-Lien Credit Facilities (the
“First-Lien Credit Facilities Discharge”), voluntary prepayments may be made at
any time on three business days’ notice, without premium or penalty (except as
otherwise provided under the heading “Prepayment Fee” below), in minimum
principal amounts to be agreed; provided that voluntary prepayments made on a
date other than the last day of an interest period applicable thereto shall be
subject to customary breakage costs. Mandatory Prepayment:    After the
First-Lien Credit Facilities Discharge, the Borrower will prepay the Second-Lien
Term Loans on the same basis as First-Lien Terms Loans



--------------------------------------------------------------------------------

EXHIBIT B

Page 3

 

   are to be repaid under the First-Lien Credit Facilities (as described
opposite the heading “Mandatory Repayments” in the First-Lien Term Sheet) with
proceeds received by the Borrower and its subsidiaries in excess of the amount
thereof required to be permanently repaid to the lenders under the First-Lien
Credit Facilities. Change of Control:    Each holder of Second-Lien Term Loans
will be entitled to require the Borrower, and the Borrower must offer, to repay
the Second-Lien Term Loans held by such holder at a price of 101% of the
principal amount thereof, plus accrued interest, upon the occurrence of a change
of control (to be defined to the satisfaction of the Commitment Parties).
Prepayment Fee:    Voluntary prepayments of Second-Lien Term Loans, and
mandatory prepayments of Second-Lien Term Loans required from transactions
described in clauses (a) and (b) of the section of the First-Lien Term Sheet
entitled “Mandatory Repayments”, in each case prior to the second anniversary of
the Closing Date, will require payment of a fee as follows:   

(A)   if during the year after the Closing Date, an amount equal to 2% of such
prepayment, and

  

(B)   if during the second year after the Closing Date, an amount equal to 1% of
such prepayment.

Interest Rates:    At the Borrower’s option, Second-Lien Term Loans may be
maintained from time to time as (x) Base Rate Loans, which shall bear interest
at the Base Rate (as defined below) in effect from time to time plus the
Applicable Margin (as defined below) or (y) LIBOR Loans, which shall bear
interest at LIBOR for the respective interest period plus the Applicable Margin,
provided, that until the earlier to occur of (i) the 30th day following the
Closing Date or (ii) the date upon which DB shall determine in its sole
discretion that the primary syndication of the Second-Lien Credit Facility has
been completed, LIBOR Loans shall be restricted to a single one month interest
period at all times, with such interest period to begin not sooner than 3
business days (nor later than 5 business days) after the Closing Date.   
“Applicable Margin” shall mean a percentage per annum equal to, in the case of
Second-Lien Term Loans (A) maintained as Base Rate Loans, 6.00%, and
(B) maintained as Eurodollar Loans, 7.00%.    “Base Rate” shall mean the higher
of (x) the rate that the Administrative Agent announces from time to time as its
prime lending rate, as in effect from time to time, and (y) 1/2 of 1% in excess
of the overnight federal funds rate.    “LIBOR” shall mean (a) with respect to
each interest period for a LIBOR Loan, (i) the rate per annum determined on the
basis of the rate for



--------------------------------------------------------------------------------

EXHIBIT B

Page 4

 

   deposits in Dollars for a period equal to such interest period commencing on
the first day of such interest period appearing on Page 3750 of the Telerate
screen (or any successor page) as of 11:00 A.M., London time, on the applicable
interest determination date, provided that, to the extent that an interest rate
is not ascertainable pursuant to the foregoing provisions of this clause (a),
the rate above instead shall be the offered quotation to first-class banks in
the New York interbank Eurodollar market by the Administrative Agent for Dollar
deposits of amounts in immediately available funds comparable to the outstanding
principal amount of the LIBOR Loan of the Administrative Agent (in its capacity
as a Lender (or, if the Administrative Agent is not a Lender with respect
thereto, taking the average principal amount of the LIBOR Loan then being made
by the various Lenders pursuant thereto)) with maturities comparable to the
interest period applicable to such LIBOR Loan commencing two Business Days
thereafter as of 10:00 A.M. (New York time) on the applicable interest
determination date, in either case divided (and rounded upward to the nearest
1/16 of 1%) by (b) a percentage equal to 100% minus the then stated maximum rate
of all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves required by applicable law)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D).    Interest periods of 1, 2, 3 and
6 months shall be available in the case of Eurodollar Loans.    The Second-Lien
Credit Facility shall include customary protective provisions for such matters
as defaulting banks, capital adequacy, increased costs, reserves, funding
losses, illegality and withholding taxes. The Borrower shall have the right to
replace any Lender that (i) charges a material amount in excess of that being
charged by the other Lenders with respect to contingencies described in the
immediately preceding sentence or (ii) refuses to consent to certain amendments
or waivers of the Second-Lien Credit Facility which expressly require the
consent of such Lender and which have been approved by the Required Lenders (as
defined below).    Interest in respect of Base Rate Loans shall be payable
quarterly in arrears on the last business day of each calendar quarter. Interest
in respect of LIBOR Loans shall be payable in arrears at the end of the
applicable interest period and every three months in the case of interest
periods in excess of three months. Interest will also be payable at the time of
repayment of any Second-Lien Term Loans and at maturity. All interest on Base
Rate Loans, LIBOR Loans and fees shall be based on a 360-day year and actual
days elapsed (except for interest on Base Rate Loans calculated by reference to
the prime lending rate, which shall be based on a year of 365 or 366 days, as
applicable).



--------------------------------------------------------------------------------

EXHIBIT B

Page 5

 

Default Interest:    Overdue principal, interest and other amounts shall bear
interest at a rate per annum equal to the greater of (i) the rate which is 2% in
excess of the rate otherwise applicable to Base Rate Loans from time to time and
(ii) the rate which is 2% in excess of the rate then borne by such borrowings.
Such interest shall be payable on demand. Administrative Agent/Lender Fees:   
The Administrative Agent, the Joint Lead Arrangers and the Lenders shall receive
such fees as have been separately agreed upon. Assignments and Participations:
   Neither the Borrower nor any Guarantor may assign its rights or obligations
under the Second-Lien Credit Facility or its Guaranty, as applicable. Any Lender
may assign, and may sell participations in, its rights and obligations under the
Second-Lien Credit Facility, subject (x) in the case of participations, to
customary restrictions on the voting rights of the participants and (y) in the
case of assignments, to such limitations as may be established by the
Administrative Agent (including (i) a minimum assignment amount of $1.0 million
(or, if less, the entire amount of such assignor’s commitments and outstanding
Second-Lien Term Loans at such time), (ii) an assignment fee in the amount of
$3,500 to be paid by the respective assignor or assignee to the Administrative
Agent and (iii) except in the case of an assignment to any Lender or its
affiliates, the receipt of the consent of the Administrative Agent and, so long
as no default or event of default exists under the Second-Lien Credit Facility
and the Successful Syndication (as defined in the General Fee Letter) of the
Second-Lien Credit Facility has occurred, the consent of the Borrower (such
consent of the Administrative Agent and the Borrower, in any such case, not to
be unreasonably withheld or delayed)). The Second-Lien Credit Facility shall
provide for a mechanism which will allow for each assignee to become a direct
signatory to the Second-Lien Credit Facility and will relieve the assigning
Lender of its obligations with respect to the assigned portion of its
outstanding Second-Lien Term Loans. Waivers and Amendments:    Subject to the
terms of the Intercreditor Agreement, amendments and waivers of the provisions
of the loan documentation will require the approval of Lenders holding
commitments or outstandings (as appropriate) representing more than 50% of the
aggregate commitments or outstandings under the Second-Lien Credit Facility (the
“Required Lenders”), except that (a) the consent of all of the Lenders affected
thereby will be required with respect to (i) increases in commitment amounts,
(ii) reductions of principal, interest or fees and (iii) extensions of final
scheduled maturities or times for payment of interest or fees, and



--------------------------------------------------------------------------------

EXHIBIT B

Page 6

 

   (b) the consent of all of the Lenders shall be required with respect to
releases of all or substantially all of (x) the Collateral or (y) the value of
the Guaranties; provided that if any of the matters described in clause (a) or
(b) is agreed to by the Required Lenders and so long as no default or event of
default then exists under the Second-Lien Credit Facility, the Borrower shall
have the right to either (x) substitute any non-consenting Lender by having its
Second-Lien Term Loans and commitments assigned, at par, to one or more other
institutions, subject to the assignment provisions or (y) with the consent of
the Required Lenders, terminate the commitment of any non-consenting Lender,
subject to repayment in full of all obligations of the Borrower owed to such
Lender relating to the Second-Lien Term Loans and participations held by such
Lender, including a prepayment fee to the extent provided under the heading
“Prepayment Fee” above. Documentation/ Governing Law:    The Lenders’
commitments for the Second-Lien Facility will be subject to the negotiation,
execution and delivery of definitive financing agreements (and related security
documentation, intercreditor agreement, guaranties, etc.) consistent with the
terms of this Term Sheet, in each case prepared by White & Case LLP as counsel
to the Administrative Agent, and satisfactory to the Administrative Agent and
the Lenders (including, without limitation, as to the terms, conditions,
representations, covenants and events of default contained therein). All
documentation shall be governed by New York law (except security documentation
that the Administrative Agent determines should be governed by local law).
Conditions Precedent:    As provided in Exhibit C to the Commitment Letter.   
In addition, it shall be a condition precedent to the making of the Second-Lien
Term Loans that:   

(i)     all representations and warranties shall be true and correct in all
material respects on the Closing Date, before and after giving effect to all
extensions of credit on such date; and

  

(ii)    no event of default under the Second-Lien Credit Facility or event which
with the giving of notice or lapse of time or both would be an event of default
under the Second-Lien Credit Facility, shall have occurred and be continuing or
would result from the extensions of credit on such date.

Representations and Warranties:    The documentation for the Second-Lien Credit
Facility will contain representations and warranties substantially similar to
the representations and warranties contained in the First-Lien Credit
Facilities.



--------------------------------------------------------------------------------

EXHIBIT B

Page 7

 

Covenants:    The documentation for the Second-Lien Credit Facility will contain
covenants substantially similar to the covenants contained in the First-Lien
Credit Facilities with such modifications thereto as shall be determined by the
Commitment Parties; provided, that (i) the financial covenant levels in the
documentation for the Second-Lien Credit Facility will be increased or decreased
(by amounts satisfactory to the Commitment Parties) from the corresponding
levels of the financial covenants in the documentation for the First-Lien Credit
Facilities, in each case to make them less restrictive and (ii) the other
covenants in the documentation for the Second-Lien Credit Facility shall be no
more restrictive to the Borrower and its subsidiaries than those set forth in
the documentation for the First-Lien Credit Facilities (except that the debt
incurrence covenant shall restrict amounts outstanding under the First-Lien
Credit Facilities). Events of Default:    The documentation for the Second-Lien
Credit Facility will contain events of default substantially similar to those
contained in the First-Lien Credit Facilities with such modifications thereto as
shall be determined by the Commitment Parties (including materiality thresholds
in excess of those applicable to the First-Lien Credit Facilities); provided
that, unless otherwise determined by DB, (i) no event of default shall occur
under the Second-Lien Credit Facility upon a change of control and (ii) the
cross default to the First-Lien Credit Facilities included in the Second-Lien
Credit Facility will be subject to a standstill period to be agreed upon.
Indemnification:    The documentation for the Second-Lien Credit Facility will
contain customary indemnities for the Administrative Agent, the Joint Lead
Arrangers, each Lender and their respective affiliates (other than as a result
of the gross negligence or willful misconduct of the party to be indemnified).



--------------------------------------------------------------------------------

EXHIBIT C

CONDITIONS PRECEDENT TO

THE FIRST-LIEN CREDIT FACILITIES AND

THE SECOND-LIEN CREDIT FACILITY

Those conditions precedent that are usual and customary for these types of
facilities, and such additional conditions precedent as the Commitment Parties
shall deem appropriate in the context of the proposed Transaction. Unless
otherwise defined, capitalized terms used herein and defined in the letter to
which this Exhibit C is attached are used herein as therein defined. The use of
the terms “Administrative Agent”, “Lenders” and “Required Lenders” herein shall
mean the Administrative Agent, the Lenders or the Required Lenders, as the case
may be, under each of the First-Lien Credit Facilities and the Second-Lien
Credit Facility. Without limiting the foregoing, the following conditions shall
apply:

 

  (i) Each Commitment Party shall be reasonably satisfied with the Merger
Agreement (including the schedules and exhibits thereto) (it being understood
that the execution version of the Merger Agreement dated as of August 11, 2006
is satisfactory); and the Merger Agreement shall not have been amended or
modified or any condition therein waived to the extent such amendment,
modification or waiver is adverse to the interests of the Lenders in any
material respect without the prior written consent of each Commitment Party. The
Mergers shall have been consummated in accordance with the terms of the Merger
Agreement (except as modified or waived in accordance with the immediately
preceding sentence) and in compliance with applicable law and regulatory
approvals.

 

  (ii) The Borrower, USA, Poland and their respective subsidiaries shall have
unrestricted cash on hand of at least $50.0 million and no Revolving Loans or
Swingline Loans shall be outstanding.

 

  (iii) Concurrently with the funding of the Credit Facilities, all obligations
of the Company, USA, Poland and their respective subsidiaries with respect to
the indebtedness and preferred stock being refinanced or purchased pursuant to
the Refinancing shall have been paid in full and cancelled, and all commitments,
security interests and guaranties in connection therewith shall have been
terminated and released, or appropriate arrangements therefor made, all to the
reasonable satisfaction of the Administrative Agent. After giving effect to the
consummation of the Transaction, the Company, USA, Poland and their respective
subsidiaries shall have no outstanding preferred equity or indebtedness
(including contingent liabilities in respect thereof), except for
(i) indebtedness incurred pursuant to the Credit Facilities and (ii) such other
existing indebtedness, if any, as shall be permitted by the Commitment Parties
and the Required Lenders (the “Existing Indebtedness”), and all stock of USA and
Poland shall be owned (directly or indirectly) by the Borrower free and clear of
liens (other than those securing the Credit Facilities). If any Existing
Indebtedness is permitted to remain outstanding after giving effect to the
Transaction, all terms and conditions thereof shall be required to be reasonably
satisfactory to the Commitment Parties and the Required Lenders.



--------------------------------------------------------------------------------

EXHIBIT C

Page 2

 

  (iv) All material governmental (domestic and foreign and local, state and
federal) and material third party approvals and/or consents necessary in
connection with the Credit Facilities shall have been obtained and remain in
effect, subject to such exceptions as may be agreed upon, and all applicable
waiting periods shall have expired without any materially adverse action being
taken by any competent authority which restrains, prevents, or imposes
materially adverse conditions upon, the consummation of the Credit Facilities.
Additionally, there shall not exist any judgment, order, injunction or other
restraint prohibiting or imposing materially adverse conditions upon the Credit
Facilities.

 

  (v) No material litigation by any entity (private or governmental) shall be
pending or threatened in writing with respect to the Credit Facilities or any
documentation executed in connection therewith.

 

  (vi) All Loans and all other financings to the Borrower (and all guaranties
thereof and security therefor), as well as the Transaction and the consummation
thereof, shall be in compliance with all applicable requirements of law,
including Regulations T, U and X of the Federal Reserve Board (the “Margin
Regulations”).

 

  (vii) All costs, fees, expenses (including, without limitation, legal fees and
expenses) and other compensation contemplated hereby, payable to the
Administrative Agent, the Joint Lead Arrangers, the Lenders and White & Case LLP
or otherwise payable in respect of the Transaction shall have been paid to the
extent due.

 

  (viii) The Guaranties, Security Agreements and Intercreditor Agreement
required hereunder shall have been executed and delivered, and the Lenders under
the First-Lien Credit Facilities and the Second-Lien Credit Facility shall have
a first and second, respectively, priority perfected security interest in all
assets of the Borrower and the Guarantors as and to the extent required above.
The Administrative Agent shall have received endorsements naming the
Administrative Agent, on behalf of the Lenders, as an additional insured or loss
payee, as the case may be, under all insurance policies to be maintained with
respect to the properties of the Borrower and its subsidiaries forming part of
the Collateral.

 

  (ix) The negotiation, execution and delivery of customary definitive
documentation (including customary legal opinions (including from FCC counsel),
officers’ certificates and other customary documents) with respect to each
Credit Facility in form and substance reasonably satisfactory to the Commitment
Parties. The Lenders shall have received customary and reasonably satisfactory
certifications as to the financial condition and solvency of the Borrower and
each Guarantor (after giving effect to the Transaction and the incurrence of all
indebtedness related thereto) from the chief financial officer of the Borrower.

 

  (x) The Commitment Parties and the Lenders shall have received and be
satisfied with (i) unaudited consolidated financial statements of each of USA
and Poland for each of their fiscal quarters ended after March 31, 2006 and at
least 45 days



--------------------------------------------------------------------------------

EXHIBIT C

Page 3

prior to the Closing Date, (ii) pro forma consolidated financial statements of
the Borrower and its subsidiaries (including USA, Poland and its subsidiaries)
giving effect to the Transaction, (iii) interim consolidated financial
statements of each of USA and Poland for each month ended after the date of the
last available quarterly financial statements and at least 30 days prior to the
Closing Date and (iv) detailed projected consolidated financial statements of
the Borrower and its subsidiaries for the seven fiscal years ending after the
Closing Date, which projections shall (x) reflect the forecasted consolidated
financial condition of the Borrower and its subsidiaries after giving effect to
the Transaction and the related financing thereof, and (y) be prepared and
approved by USA and Poland.

 

  (xi) The Credit Facilities shall have obtained ratings (of any level) from
Standard & Poor’s Ratings Services (“S&P”) and Moody’s Investors Service, Inc.
(“Moody’s”), which ratings shall be in effect on the Closing Date.

 

  (xii) The Commitment Parties shall have received satisfactory evidence that
the Total Consolidated Indebtedness (to be defined on a basis satisfactory to
the Commitment Parties) of the Borrower and its subsidiaries (determined on a
pro forma basis after giving effect to the Transaction) does not exceed 4.6
multiplied by Adjusted Consolidated EBITDA (to be defined on a basis
satisfactory to the Commitment Parties) of the Borrower and its subsidiaries for
the twelve month period ending on the last day of the month ending no more than
30 days prior to the Closing Date.